Citation Nr: 0818657	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1980 rating decision.  

2.  Entitlement to an effective date earlier than April 16, 
2000 for a 100 percent rating for the service-connected 
bipolar affective disorder.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
November 1979.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 RO rating 
decision that assigned an increased rating of 100 percent for 
service-connected bipolar affective disorder, effective on 
July 8, 2000.  

Also on appeal is a June 2005 RO rating decision that found 
no revision to be warranted in the effective date of service 
connection for bipolar disorder to include on the basis of 
clear and unmistakable error (CUE) in a November 1980 rating 
decision that denied service connection for schizophrenia.  

The Board issued a decision in February 2007 that denied the 
claim for CUE and granted an earlier effective date of April 
16, 2000 for the 100 percent rating for service-connected 
bipolar disorder.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In March 2008, the Court issued an Order granting a Joint 
Motion of the Parties to vacate the Board's decision.  The 
case then was remanded to the Board for actions in compliance 
with the Court's order.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The rating decision in November 1980 denied the veteran's 
original claim of service connection for schizophrenia, on 
the basis that the disorder preexisted service but was not 
aggravated by service.  

3.  The December 1980 letter that was sent to the veteran to 
notify him of the denial of service connection was sufficient 
under the regulations then in effect.  

4.  An April 1992 decision by the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim and that, because the presumption of 
soundness was not rebutted, schizophrenia was deemed to have 
had its onset in service.  

5.  At the time of November 1980 rating decision, the veteran 
has not established, without debate, that the correct facts 
were not before the RO, that the applicable law and 
regulations extant at that time were incorrectly applied by 
the RO or that the result would have been manifestly 
different given the veteran's failure to appear for a 
scheduled VA examination.  

6.  The veteran filed a claim for increase was received on 
April 16, 2001; there were no unadjudicated formal or 
informal claims for increased rating prior to that date.  

7.  The Board's decision in February 2007 awarded an 
increased 100 percent rating for the service-connected 
bipolar affective disorder effective on April 16, 2000, one 
year prior to receipt of the claim for increase.  



CONCLUSIONS OF LAW

1.  The November 21, 1980 rating decision that denied the 
veteran's original claim of service connection for 
schizophrenia is final. 38 U.S.C.A. § 7105(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  The November 21, 1980 rating decision that denied service 
connection for schizophrenia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.105(a) (1980).  

3.  An effective date for the assignment of a 100 percent 
rating for the service-connected bipolar affective disorder 
earlier April 16, 2000, one year prior to the date of receipt 
of the claim for increase, may not be assigned by operation 
of law.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.159, 
3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Insofar as an issue on appeal involves an assertion that a 
previous RO rating decision contained CUE, the Board notes 
that, given the parameters of the law surrounding CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in decisions by the Board 
(see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), 
or in decisions by the RO (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  

Considering the record in light of the above-noted criteria, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim for an earlier 
effective date of an increased (total) disability rating has 
been accomplished.  

In April 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him of the newly-enacted 
VCAA.  In January 2005, during the pendency of this appeal, 
the RO sent the veteran a letter informing him that to 
support a claim for earlier effective date for the award of 
VA benefits, the general rule is that the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later; for increased rating, the general 
rule applies unless the claim is filed within one  year of 
the date that the evidence shows an increase in the 
disability is factually ascertainable (not necessarily the 
date of receipt of the claim).  The veteran had an 
opportunity to respond prior to issuance of the July 2005 
Supplemental Statement of the Case (SSOC).  

In December 2005 the RO sent a letter to the veteran 
informing him that the file was being forwarded to the Board 
for review, but that he could still submit any additional 
evidence directly to the Board.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for earlier effective date for an increased 
rating, and that he has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The January 2005 letter specifically advised the veteran, 
"Please submit any evidence you may have that will show an 
earlier effective date prior to July 8, 2000 is warranted for 
the assignment of a 100 percent evaluation for your service-
connected bipolar affective disorder."  

The letter also specifically advised the veteran, "If there 
is any other evidence that you think will support your claim, 
please let us know.  If you have any evidence or information 
that pertains to your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the January 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the effective date that may be 
assigned, which is the specific issue on appeal.  

As noted, this was accomplished in the January 2005 letter.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for earlier 
effective date for an increased rating.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in the course of 
claiming entitlement to a TDIU the veteran presented evidence 
regarding the effect of his service-connected symptoms on all 
aspects of daily living, not just employability and not just 
on a schedular basis.  The Board accordingly finds that the 
veteran has demonstrated actual knowledge of the evidence 
required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records, to include Social 
Security Administration (SSA) records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations throughout the development of his claim.  He has 
also been advised of his right to testify personally before 
the RO and/or before the Board in regard to the claims, but 
has not requested a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

A.  Clear and unmistakable evidence

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

As such, there is a presumption of validity that attaches to 
a final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Even when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44, citing Russell, 3 
Vet. App. at 313-14.  

The veteran's attorney in this case basically has advanced 
three arguments in this case.  First, he asserts that the 
veteran was not provided the requisite notice of the November 
1980 rating decision, rendering it still open and pending; 
second, that the November 1980 rating decision failed to 
apply the legal criteria regarding presumption of soundness 
prior to military service or presumption of aggravation for 
preexisting disorders; and, third, that the November 1980 
rating decision had denied the claim when the evidence showed 
that the veteran had chronic schizophrenia in service and 
manifested thereafter.  

Each specific theory underlying an attack on a final decision 
would necessarily constitute a separate claim.  Andre v. 
West, 14 Vet. App. 7, 10 (2000).   The Board must accordingly 
address all three of the veteran's three allegations of CUE.  


Adequacy of Notice

The veteran's attorney asserts that the December 1980 notice 
letter was insufficient in that it did not provide adequate 
notice of the reason for the decision, citing 38 C.F.R. 
§ 3.103 (1969) and Ruffin v. Principi, 16 Vet. App. 12 
(2002).  

A careful review of the file shows that the original claim 
was denied in November 1980.  In December 1980, the RO sent 
the veteran a letter stating that "[his] claim for 
disability benefits [was] disallowed" and that "the 
evidence [did] not establish service connection for the 
following: nerves."  

Under the regulations at the time of the rating decision, the 
requirements of 38 C.F.R. § 3.103(e) were as follows.  "The 
claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing under 
subsection (c) of this section.  The notification will also 
advise the claimant of his right to initiate an appeal by 
filing a Notice of Disagreement which will entitle him to a 
Statement of the Case for his assistance in perfecting the 
appeal.  Finally, the notice will advise him of the periods 
in which an appeal must be initiated and perfected."  

The Board finds that the notice provided the veteran was 
sufficient to satisfy the requirements of 38 C.F.R. 
§ 3.103(e) (1980).  

In particular, the notice advised the veteran of its decision 
(his claim for disability benefits had been denied) and the 
reason for the decision (the evidence did not establish 
service connection).  At this stage in the claims process, a 
more detailed explanation was not required.  

The notice of denial had to meet a substantially less 
rigorous standard under the version of 38 C.F.R. § 3.103 that 
was in effect prior to amendment in February 1990, and did 
not require that the rating decision itself or a summary of 
evidence be enclosed.  See e.g. Dolan v. Brown, 9 Vet. App. 
358, 362 (1996); Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); and Eddy v. Brown, 9 Vet. App.52, 58 (1996).  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) 
explaining the rationale for the heightened notice standard.  

Although the veteran's attorney relies on the holding in 
Ruffin to support an argument that the notice to the veteran 
was not compliant with the regulations as they existed in 
1980, a careful reading of that decision shows that the facts 
in that case were clearly distinguishable from those in this 
matter.  

In Ruffin, there was a question as to whether the notice 
under 38 C.F.R. § 3.103 had ever been sent to the claimant, 
whereas in this case there is no question that the December 
1980 notice was sent, but rather the sufficiency of that 
notice is questioned here.  

Unlike in Ruffin, there also is no assertion in this case 
that the veteran did not receive notice of the rating 
decision.  Contrary to the position taken by the veteran's 
attorney, the holding in Ruffin does not suggest or 
articulate the content of a compliant notice under 38 C.F.R. 
§ 3.103(e), and there is no reference in Ruffin to any 
precedent decision that held or suggested that notice as 
provided in the December 1980 letter was so deficient as to 
"reasons for decision" as to toll the statutory period for 
submitting an appeal.  

The notion of "grave procedural error" encompassing breach 
of the duty to assist rather than failure to comply with 
statutory procedural requirements that extinguished a right 
to appeal as a basis to overcome finality has been overruled.  
See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en 
banc).  

Nor does the Board need to discuss equitable tolling, which 
is another potential means to obtain such review as discussed 
in Bailey v. West, 160 F.3d 1360 (Fed. Cir.1998).  

The veteran in this case had previously argued that he had 
not timely appealed from the November 1980 rating decision 
because he was too ill at the time to do so and his mother 
did not speak English well enough to properly assist him, but 
the Board rejected both assertions in its March 1996 decision 
denying an earlier effective date for the grant of service 
connection.  These assertions also cannot form the basis for 
a finding of CUE.  

The Board, therefore, concludes that the notice of denial was 
adequate and the November 1980 rating decision became final 
as the veteran did not file a timely Notice of Disagreement 
to initiate an appeal.  



Preexisting condition and presumption of aggravation  

The November 1980 rating decision denied the veteran's 
original claim of service connection for schizophrenia on the 
basis that the disorder had existed prior to service and was 
not aggravated thereby.  

As noted in the rating decision, the veteran's pre-induction 
physical examination was negative for any psychiatric 
disability, but he was later evaluated by a Board of three 
Army physicians who found that the veteran was diagnosed with 
paranoid schizophrenia that had existed prior to service and 
was not considered to be aggravated by service.  

The veteran was also noted to have signed an application for 
expeditious discharge requesting discharge from service and 
agreeing that the disability was found to have existed prior 
to enlistment/induction and to be neither incident to nor 
aggravated by military service.  

Under the statute in effect at the time of the November 1980 
rating decision, every veteran would have been taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, or 
enrollment, or where clear and unmistakable evidence 
demonstrated that the injury or disease existed before 
acceptance and was not aggravated by such service.  
38 U.S.C.A. § 311 (1976).  

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry; the burden then falls onto the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service. 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, the Board's later decision in May 1992 held 
that that the evidentiary record as augmented by new and 
material evidence was insufficient to overcome the 
presumption of soundness on entry into service and found that 
the veteran had chronic schizophrenia that had its onset in 
service.  However, the issue of whether the November 1980 
rating decision contained CUE was not before the Board at 
that time, and service connection was granted effective on 
the date the veteran's petition to reopen his previously-
denied claim was received.  

Even though the Board's April 1992 decision found that the 
presumption of soundness had not been rebutted, the question 
in this appeal is whether the correct facts as they were 
known at that time of the November 1980 rating decision were 
not before the RO and the extant law and regulations 
including those applicable to the presumption of soundness 
had been incorrectly applied in that rating decision.  A 
factual discrepancy relative to CUE has not been asserted or 
otherwise identified in this case.  

Rather, the veteran's attorney argues that the November 1980 
rating decision contained CUE because it failed to properly 
apply both "prongs" of the post-Wagner presumption-of-
soundness test; first, in that the rating decision failed to 
show that the veteran's acquired psychiatric disorder clearly 
and unmistakably preexisted military service, and second that 
the rating decision failed to clearly and unmistakably show 
the veteran's preexisting psychiatric disorder was not 
permanently aggravated by military service.  

The Board's decision in February 2007 found that the RO's 
failure to apply both "prongs" of the post-Wagner 
presumption-of-soundness test could not constitute CUE 
because the Court had held that the Federal Circuit's 
decision in Wagner represented a procedural change in the law 
rather than a substantive change, and that the Wagner 
decision did not provide a new basis for establishing 
entitlement to benefits that would warrant adjudicating de 
novo a previously-denied claim of service connection.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  See also Routen v. 
West, 142 F.3d 1434, 1439-41 (Fed. Cir. 1988), holding that a 
change in law that raised the evidentiary burden required of 
VA to rebut the statutory presumption of aggravation was 
procedural, not substantive, in nature.  

The Joint Motion, as incorporated by the Court's Order that 
vacated the Board's decision, without discussing of the 
identified precedent decision, cited to an unpublished 
decision by the Federal Circuit holding that Wagner's 
interpretation of 38 C.F.R. § 1111 did not change the law but 
explained what the law had always meant.  The Joint Motion in 
this regard directed the Board to apply both prongs of Wagner 
to the November 1980 denial.  

The November 1980 rating decision was based on evidence then 
of record that included the competent opinion by the medical 
board in service that the schizophrenia had existed prior to 
service and was not aggravated thereby.  On its face, the 
rating decision did address both the presumption of 
soundness, as well as the presumption of aggravation.  At 
that time, there was no competent evidence to support the 
veteran's claim.  

To the extent that it is now asserted that the evidence 
relied on by the RO was legally insufficient to support the 
determination of a pre-existence or aggravation of a 
condition, the Board notes once again that evidence is said 
to be insufficient in law only in those cases where there is 
a total absence of such proof, either as to its quality or 
kind, as in the particular case some rule of law requires as 
essential to the establishment of the fact.  Waltzer v. 
Nicholson, 447 F.3d 1378 (Fed. Cir. 2006), citing Metro. R.R. 
Co. v. Moore, 121 U.S. 558, 569 (1887).  

In this case, the record does not show, and the veteran does 
not contend, that there was a "total absence of proof" 
supporting the 1980 rating decision under review.  Because 
there was a detailed report and findings by a medical board, 
there cannot be said to be a "total absence of proof" 
supporting the RO's decision.  On the other hand, the Board 
finds no basis in the evidence of then record for the RO to 
have concluded differently.  

Significantly, to the extent that it now is asserted that the 
RO improperly weighed the evidence (i.e. the medical board 
report), the Board notes that CUE requires more than simple 
disagreement on how the facts were weighed or evaluated.  
Damrel, 6 Vet. App. at 245.  Thus, such a review on the 
merits at this time would be improper and serve no useful 
purpose.  

Here, the Board also notes in regard to the assertions that 
the RO erred in failing to apply the provisions of 38 
C.F.R.§ 3.304(b) by relying solely on the veteran's own 
statements about service pre-existence that the November 1980 
rating decision was based on the evidentiary record as then 
constituted and shown to rely on the competent opinion 
provided by the service medical board.  

Finally, to constitute CUE any claimed error must be 
"undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made.  

Here, in addition to stated holding in the rating decision, 
the veteran is not shown to have been diagnosed with chronic 
schizophrenia following discharge from service in that the 
only evidence of record only showed that he had been treated 
by VA for identified symptoms of anxiety, depression, 
sleeplessness, restlessness and tremor with a recorded final 
diagnosis of acute schizophrenia that had resolved.  

In the contest of this evidence, the veteran is shown to have 
failed to cooperate by appearing for a VA psychiatric 
examination scheduled in October 1980 that would have served 
to document a current diagnosis.  On this record showing no 
competent evidence of current disability at that time, the 
holding of November 1980 rating decision cannot be shown to 
have been manifestly different for the purpose of 
demonstrating CUE.  


Chronic condition 

The veteran's attorney also asserts that it was CUE for the 
November 1980 rating decision to have not granted service 
connection for chronic schizophrenia under 38 C.F.R. 
§ 3.303(a) and (b).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Schizophrenia is a psychosis.  Under 38 C.F.R. § 3.309(a), 
psychosis is a chronic disorder and may be service-connected 
if symptoms become manifest within one year after discharge 
from service even the disorder is not shown during service.  

Even though schizophrenia was reported to have been during 
military service, there was no current diagnosis or competent 
evidence of chronic schizophrenia at the time of the November 
1980 rating decision.  As noted, the VA treatment document 
only showed treatment after service for anxiety, depression, 
sleeplessness, restlessness, and tremor and a final diagnosis 
of acute schizophrenia, resolved.  

The veteran appropriately was scheduled for a VA examination 
in October 1980, but the report of examination request is 
shown to be stamped "REFERRED TO ADJUDICATION/VETERAN FAILED 
TO COOPERATE" and signed by the examining physician.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (emphasis added).  

As there was no competent evidence of chronic schizophrenia 
at the time of the November 1980 rating decision, the Board 
finds that the denial of the veteran's claim of service 
connection for schizophrenia could not constitute CUE.  

Under these circumstances, the Board finds that the veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time, or that the 
outcome would have been manifestly different but for the 
alleged error.  

The Board accordingly finds that the November 1980 rating 
decision that denied service connection for schizophrenia did 
not involve CUE.  

The benefit-of-the-doubt doctrine is not applicable as to 
claims for CUE.  See, e.g., 38 C.F.R. § 20.1411 (a) and (b).  


B.  Entitlement to an earlier effective date for the 100 
percent rating

The pertinent legal authority provides that an effective date 
for increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise, the 
effective date will be the date of receipt of the claim or 
the date the entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

The veteran filed a request for increased rating in excess of 
50 percent on April 16, 2001.  The RO determined that private 
medical records showing admission to Butler Hospital on July 
8, 2000 constituted factual evidence of entitlement to the 
higher (100 percent) rating.  The RO assigned an effective 
date of July 8, 2000 because it was within the year prior to 
the date of the claim.  

The Board's decision in February 2007 granted an earlier 
effective date of April 16, 2000 for the 100 percent rating.  
The Board's decision stated that there was no legal basis on 
which an effective date earlier than April 16, 2000 may be 
assigned.  

There are two potential ways by which the veteran can 
establish that an effective date earlier than the date of the 
claim is warranted.  

One way requires evidence from which it is factually 
ascertainable that the veteran's service-connected disability 
increased in severity to a higher schedular level during the 
one-year period preceding receipt of the claim for increased 
rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  As 
explained, the Board used exactly that rationale as the basis 
for granting an effective date of April 16, 2000 (one year 
prior to receipt of the claim for increased rating).  

The other way requires evidence establishing that there was a 
pending (i.e., unadjudicated) claim for increased rating 
filed prior to April 16, 2001.  

In considering whether there were any claims prior to April 
16, 2001 pursuant to which a 100 percent rating for the 
service-connected bipolar affective disorder could be 
granted, the Board must look to how claims are defined.  

The words "application" and "claim" are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

In this case, a careful review of the file does not show, and 
the veteran does not assert, that there were any such 
unadjudicated formal or informal claims for increased rating 
prior to April 16, 2001.  

Service connection was granted by the Board in April 1992, 
and the RO issued a rating decision in June 1992 that 
effectuated the Board's decision by assigning a disability of 
10 percent.  The veteran submitted an NOD challenging the 
rating, but in June 1993 the RO increased the rating to 50 
percent and the veteran dropped the rating issue from his 
substantive appeal.  

The RO issued a rating decision in January 1996 that 
considered continued the current 50 percent rating.  The 
veteran did not appeal.  

The veteran filed a claim for a total compensation rating due 
to individual unemployability (TDIU) in February 1996.  A 
request for TDIU is in effect a request for higher rating.  A 
June 1996 RO rating action denied a TDIU, and the veteran did 
not appeal.  

The Board accordingly finds that there was no pending claim 
for increased rating prior to April 16, 2001.  

The Joint Petition for Remand, as incorporated by the Court's 
order, vacated the Board's decision on this issue for 
discussion regarding whether it was CUE for the November 1980 
rating decision to have failed to have granted service 
connection for schizophrenia as a chronic disorder.  That 
question was addressed hereinabove in the discussion of CUE 
and need not be repeated.  

Under these circumstances, the Board concludes that a 100 
percent rating for service-connected bipolar affective 
disorder cannot be assigned prior to April 16, 2000 by 
operation of law.  In reaching this conclusion, the Board 
finds no basis for the favorable application of the benefit-
of-the-doubt rule in this regard.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

As the November 1980 rating decision did not involve clear 
and mistakable error, the appeal to this extent is denied.  

The claim for an effective date of prior to April 16, 2000, 
for the award of a 100 percent rating for the service-
connected bipolar affective disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


